DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 9 December 2021 is acknowledged.  Claim 20 has been cancelled.  Claims 1, 2, 7, 8, 10-12, 16, and 18 have been amended.  Claim 21 has been added.  Claims 1-19 and 21 are pending.

Drawings
The amendments to the drawings were received on 9 December 2021.  These amendments to the drawings are acceptable.

Response to Arguments
Applicant’s amendments to the drawings are sufficient to overcome the objections to the drawings and the specification made in the non-final rejection filed 16 September 2021.  The objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claims 1 and 12 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 11-19 made in the non-final rejection filed 16 
Applicant’s amendments to claims 1 and 12 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-19 made in the non-final rejection filed 16 September 2021.  See below reasons for allowance.  The 35 U.S.C. 103 rejections of claims 1-19 have been withdrawn.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method for etching a poly-granular metal-based film of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitations, “performing a purge of the plasma etching chamber that removes the modifying gas from the plasma etching chamber [ ]; and providing, subsequent to the purge of the plasma etching chamber that removes the modifying gas from the plasma etching chamber, a flow of an additional gas [ ]; wherein the modifying gas is a halogen gas, and wherein the additional gas is different than the modifying gas.”
Similarly, the prior art of record fails to teach the method of forming a semiconductor structure of claim 12 in the combination of limitations as claimed, noting particularly the newly presented limitations, “performing a purge of the plasma etching system that removes the modifying gas from the chamber of the plasma etching system [ ], application of a biasing plasma comprising an additional gas [ ]; and wherein the 
Strang (US Patent Application Publication 2005/0221021) in view of Yang et al. (US Patent Application Publication 2019/0108982, hereinafter Yang ‘982), Guha et al. (US Patent Application Publication 2013/0270227, hereinafter Guha ‘227), and Ma et al. (US Patent Application Publication 2018/0122650, hereinafter Ma ‘650), all four of record, teach the method of claim 1 substantially as claimed as set forth in the non-final rejection filed 16 September 2021.  Similarly, Yang ‘982 in view of Guha ‘227 and Ma ‘650 teach the method of claim 12 substantially as claimed.
However, none of these reference teach supplying an additional gas.  Yang et al. (US Patent Application Publication 2019/0318937, hereinafter Yang ‘937) of record is cited to address this feature in the rejections of claims 10 and 18 in the non-final rejection filed 16 September 2021.  However, the additional gas of Yang ‘937 cannot be said to be a different than the modifying gas as now required by the claim.  Rather, the additional gas of Yang ‘937 is the same as the modifying gas.
Further, none of the other cited prior art references of record cure this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893